Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 27, 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Buschjohann et al. (US 9,669,873) in view of Baccouche et al. (US 9,636,984).
[Claim 25] Regarding claim 25, Buschjohann discloses a coupling element for connecting vehicle components of an underfloor arrangement of a battery-powered motor vehicle, wherein the underfloor arrangement comprises: a battery holder (16) at least one axle arrangement (10) the coupling element (18) comprising at least one first connecting portion for fastening on the axle arrangement (See FIG 3 showing the coupling 18 connecting the battery frame and suspension arm) and at least one planar attachment surface for fastening on the battery holder (See FIG 3 showing the coupling 18 connecting the battery frame and suspension arm).
-However, it fails to disclose wherein the coupling element has an extruded multi-chamber profile.
-Nevertheless, Baccouche discloses inter alia at column 3, lines 1-20, “attachment bracket 32 may be formed from extruded aluminum”.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Buschjohann to have extruded brackets as taught by Baccouche in order to allow it to have increased strength with lighter component weight and chambered profiling is conventional in the art of extrusion to provide strength.




    PNG
    media_image1.png
    892
    690
    media_image1.png
    Greyscale

[Claim 27] Regarding claim 27, Buschjohann/Baccouche discloses coupling element according to claim 25, wherein the at least one planar attachment surface comes into full-surface abutment with the battery holder (FIG 3, Buschjohann).
[Claim 30] Regarding claim 30, Buschjohann/Baccouche discloses he coupling element according to claim 25, wherein the coupling element has a longitudinal profile axis which extends perpendicularly in relation to a vertical direction of the vehicle (Buschjohann shows the couplings extending in a vehicle width direction which is perpendicular to a vertical direction).
[Claim 42] Regarding claim 42, Buschjohann discloses an underfloor arrangement of a motor vehicle, the underfloor arrangement comprising: two axles (10) a battery holder (16) arranged between the two axle arrangements (FIG 3) wherein the battery holder has a plurality of side walls which delimits the battery holder in an outward direction (FIG 3) and a coupling element (18) comprising at least one first connecting portion for fastening on at least one of the two axle arrangements (FIG 3) and at least one planar attachment surface for fastening on the battery holder (FIG 3).
-However, it fails to disclose wherein the coupling element has an extruded multi-chamber profile.
-Nevertheless, Baccouche discloses inter alia at column 3, lines 1-20, “attachment bracket 32 may be formed from extruded aluminum”.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Buschjohann to have extruded brackets as taught by Baccouche in order to allow it to have increased strength with lighter component weight
.

Allowable Subject Matter
Claims  26, 28-29, 31-41, and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Buschjohann et al. (US 9,669,873) represents the most similar arrangement as that claimed by Applicant. However, it fails to disclose inter alia, The coupling element according to claim 25, wherein the coupling element has at least one second connecting portion for connection to a chassis part, the at least one axle arrangement, a body component, a longitudinal member of the underfloor arrangement, or the battery holder, and one of at least one of the first and second connecting portions establishes a screw connection, at least one of the first and second connecting portions is a profile chamber, or at least one of the first and second connecting portions is a sleeve element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618